Citation Nr: 1010587	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-39 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of neck, 
leg, and back injury(ies).

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a psychiatric 
disorder (claimed as nervous disorder).  

4.  Entitlement to service connection for a gastrointestinal 
(GI) disorder, to include peptic ulcer disease (claimed as 
nausea and vomiting).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to June 
1972.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision of the Baltimore, 
Maryland, Department of Veterans Affairs (VA) Regional Office 
(RO).

In December 2008, the Board denied service connection for 
residuals of neck, leg, and back injury(ies), found that new 
and material evidence had been received sufficient to reopen 
claims for service connection for a skin disorder, a 
psychiatric disorder, and a GI disorder, and denied those 
claims on the merits.  The Veteran appealed the portion of 
the December 2008 Board decision that denied service 
connection for the above disabilities to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2009, the Court granted the joint motion for partial remand 
filed by representatives for both parties, vacating the 
portion of the Board's decision that denied service 
connection for the above disabilities, and remanding the 
claims to the Board for further proceedings consistent with 
the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.







REMAND

In light of points raised in the joint motion, the Board 
finds that further development of the evidence is warranted.  

The Veteran previously submitted authorization for VA to 
obtain records from Drs. Rida Azer, Eugene Short, Robert 
Collins, Lawrence Brain, Edward Rankin, Stephon Lund, Phillip 
Mussenden, and Civilian Health Employee Services.  Further 
efforts to obtain these records are necessary, as detailed in 
the joint motion.  

Accordingly, the Veteran should be sent a letter requesting 
that he provide sufficient information, and if necessary, 
authorization so that VA can obtain any additional, 
outstanding evidence pertinent to the claims on appeal to 
include updated authorization for any of the providers listed 
above, if necessary.  Current procedures for obtaining 
records not in the custody of a Federal department or agency, 
as detailed in 38 C.F.R. § 3.159(c)(1), should be followed.  
These procedures include making an initial request and at 
least one follow-up request for records, if necessary.  Care 
should be taken to ensure that records for the identified 
conditions are requested.  

If any records are not obtained, the Veteran should be 
notified in accordance with 38 C.F.R. § 3.159(e).  The notice 
must identify the records VA was unable to obtain, and 
include an explanation of the efforts VA made to obtain the 
records, a description of any further action VA will take, 
and a notice that the claimant is ultimately responsible for 
providing the evidence.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization so that VA can obtain any 
additional, outstanding evidence pertinent 
to the claims on appeal.  If more updated 
authorization is need to obtain 
outstanding medical records from any 
source identified in paragraph 2, such 
should be requested from the Veteran.    

2.  Attempts should be made to obtaining 
any additional evidence identified for 
which appropriate authorization has been 
provided-to particularly include records 
from Drs. Rida Azer, Eugene Short, Robert 
Collins, Lawrence Brain, Edward Rankin, 
Stephon Lund, Phillip Mussenden, and 
Civilian Health Employee Services-
following current procedures set forth in 
38 C.F.R. § 3.159.  

All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the 
Veteran should be notified of the records 
that were not obtained, the efforts taken 
to obtain them, further actions to be 
taken, and that it is ultimately his 
responsibility to provide the records.  
Current procedures set forth in 38 C.F.R. 
§ 3.159 should be followed.

3.  The Veteran's entire file should then 
be reviewed and his claims readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


